Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 1 of 8 PageID #: 29



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                X
                                                                    ANSWER TO THE
 TERON MELVILLE,                                                    COMPLAINT BY
                                                                    DEFENDANTS CITY OF
                                                Plaintiff,          NEW YORKAND CAIN
                           -against-                                t8-cY-4260 (CBA) (CLP)
 "JOHN DOES" I-6,LT. "JOHN" CAIN POLICE
                                                                    JURY TRIAL DEMANDED
 OFFICERS AND CITY OF NEW YORK,


                                                  Defendants.

                                                                X
        Defendants City of New York and Lieutenant Kevin Cain, by their attorney, Zachary W.

 Carter, Corporation Counsel       of the City of New York, for their      answer   to the complaint,
respectfully allege, as follows:

        1.     Deny the allegations contained in paragraph "1" of the complaint except admit

only that plaintiff purports to bring this action and proceed as stated therein.

       2.      Deny the allegations contained in paragraph       "2" of the complaint,    except admit

only that plaintiff purports to invoke the jurisdiction of the Court as stated therein.

       3.      Deny the allegations contained in paragraph       "3" of the complaint,    except admit

only that plaintiff purports to base venue as stated therein.

       4.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained inparagraph('4" of the complaint.

       5.      Deny knowledge or information sufficient to form a belief as to the allegations

contained in paragraph 665" of the complaint as they relate to purported defendants John Does I -

6; admit only that, on January 30,2016, Kevin Cain was employed by the New York City Police

Department   ("NYPD"). Further state that the allegations that Lieutenant Cain and          purported
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 2 of 8 PageID #: 30




 defendants John Does 1-6 were "acting within the scope of their employment and under color        of

 state law" is a conclusion of law to which no response is required.

         6.     Deny the allegations contained in paragraph "6" of the oomplaint except admit

 only that the City of New York is a municipal corporation duly organized and existing under the

 laws of the State of New York and respectfully refer the Court to the New York City Charter,

 Administrative Code, and other applicable provisions of law for a recitation of the relationship

between defendant City and the NYPD and the City's responsibilities incident thereto.

         7.     Deny the allegations contained in paragraph     "7" of the complaint,   except admit

 only that, on January 30,2016, plaintiff was in a vehicle traveling in Brooklyn, New York.
                                                            ((8"
         8.     Deny the allegations contained in paragraph      of the complaint, except admit

 only that, on January 30, 2016, members of the NYPD lawfully pulled over a motor vehicle

occupied by plaintiff.

         9.     Deny the allegations contained in paragraph     "9" of the complaint,   except admit

only that, on January 30, 2016, members of the NYPD lawfully stopped a vehicle occupied by

plaintiff.

         10.    State that the allegations contained    in   paragraph   "10" of the complaint    are

conclusions of law to which no response is required. Further object to and deny the embedded

assertion that any member of the NYPD engaged in excessive force.

         11.   Deny the allegations contained in paragraph       "ll"    of the complaint and all its

subparts.

         12.   Object to and deny the embedded assertions that plaintiff was wrongfully battered

or that any member of the NYPD engaged in wrongful acts and deny the remaining allegations

contained in paragraph"l2" of the complaint.



                                               -2-
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 3 of 8 PageID #: 31



         13.     Object to and deny the embedded assertions that any member of the NYPD

 engaged in wrongful acts and deny the remaining allegations contained in   paragraph"I3" of the

 complaint.

         14.     Deny the allegations contained in paragraph"l4" of the complaint.

         15.     In response to the allegations contained in the first unnumbered paragraph within

 the section entitled "Count Two Reckless Indifference to PlaintifPs Serious Medical Needs" on

 page 3 of the complaint, defendants repeat and reallege the responses contained in the preceding

 paragraphs of this answer, as   if fully   set forth herein.

         16.     In response to the allegations contained within the first unnumbered paragraph

 within the section entitled "Count Three Monetary Claim Against Defendant City'' on page 3 of

 the complaint, defendants repeat and reallege the responses contained in the           preceding

 paragraphs of this answer, as if fully set forth herein.

         17.     Deny the allegations contained in paragraph "15" of the complaint, except admit

 only that the City of New York is a municipal corporation duly organized and existing under the

 laws of the State of New York; that the City of New York maintains a police department; and

 further respectfully refer the Court to the New York City Charter, Administrative Code, and

 other applicable provisions of law for a fulI recitation of the relationship between the City and

NYPD and the City's responsibilities incident thereto.

         18.    Deny the allegations contained in paragraph'016" of the complaint, except admit

 only that the NYPD has procedures regarding the use of force and provision of medical care to

those within its custody

         19.    The allegations contained in paragraph'017" of the complaint contain conclusions

of law to which no response is required.



                                                     -J-
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 4 of 8 PageID #: 32




         20.       Deny the allegations contained in paragraph "18" of the complaint and all its

 subparts.

         21.       Object   to and deny the   embedded assertion that any member        of the NYPD

 engaged     in wrongful acts and deny the remaining allegations contained in paragraph"79" of the

 complaint.

        22.        In response to the allegations contained within the first unnumbered      paragraph

within the section entitled "Count Four State Law Claim for Common Law B.attery" on page 4 of

the complaint, defendants repeat and reallege the responses contained in the                 preceding

paragraphs of this answer, as if fully set forth herein.

        23.        Deny knowledge or information sufficient to form a belief as to the allegations

 contained in paragraph"20" of the complaint insofar as they relate to John Does 1-6; admit only

 that, on January 30,2016, Lieutenant Cain was a member of the NYPD and further state that the

remaining allegations constitute conclusions of law to which no response is required.

         24.       Object   to and deny the   embedded assertion that any member        of the NYPD

 engaged     in the actions described in the complaint and further state that the allegations contained

 in paragraph "2I" of the complaint        constitute conclusions   of law to which no response      is

required.

         25.       Object   to and deny the   embedded assertion that any member        of the NYPD

 engaged     in the actions described in the complaint and deny the remaining allegations contained

 inparagraph"22" of the complaint.

         26.       Object   to and deny the embedded assertion that any member of the NYPD

 engaged     in the actions described in the complaint and deny the remaining allegations contained

 inparagraph"23" of the complaint.


                                                   -4-
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 5 of 8 PageID #: 33




        27.       In response to the allegations contained within the first unnumbered      paragraph

within the section entitled 'oCount Five Claim for Gross Negligence or Willful and Wanton

 Misconduct" on page 5 of the complaint, defendants repeat and reallege the responses contained

 in the preceding paragraphs of this answer, as if fully set forth herein.

         28.      State that the allegations contained in paragraph   "24" of the complaint constitute

 conclusions of law to which no response is required.

         29.      Deny the allegations contained    in   paragraph 25"   of the complaint and all its

 subparts.

        30.       Object to and deny the embedded assertion that any member of the NYPD

 engaged     in the actions described in the complaint and deny the remaining allegations contained

 in paragraph'026" of the complaint.

        31.       Deny the allegations contained in paragraph"27" of the complaint.

                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

        32.       The complaint fails to state a claim upon which relief can be granted.

                      AS AND FOR A SECOND                              DEFENSE

         33.      Defendants have not violated any rights, privileges, or immunities under the

 Constitution or laws of the United States or the State of New York or any political subdivision

 thereof or any acts of Congress providing for the protection of civil rights.

                       AS AND FOR A THIRI)                    TIVE DEFENSE:

         34. 'At all times relevant to the acts alleged in the complaint, defendants acted
 reasonably and properly in the lawful exercise of their discretion. Therefore, defendants are

 entitled to governmental immunity from liability on plaintifPs state law claims, if any.




                                                 -5-
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 6 of 8 PageID #: 34




                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

         35.     Any injury alleged to have been sustained resulted from plaintiffs own culpable

or negligent conduct andlor the culpable or negligent conduct of that of a third party, and was not

the proximate result of any act of defendants City or Lieutenant Cain.

                       AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

         36.     To the extent plaintiff purports to state any claims under state law, such claims

may be balred, in whole or in part, for failure to comply with New York General MunicipalLaw

 Sections 50(e), 50(h), andlor 50(D.

                       AS AI\D FOR A SIXTTI AFFIRMATIVE DEFENSE:

         37.     To the extent plaintiff purports to state any claims under state law, any       such

 claims are barred by the applicable statute of limitations.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE:

         38.     To the extent plaintiff purports to state any claims under state law, plaintiff   has


 failed to comply with conditions precedent to suit.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE:

         39.     There was reasonable suspicion andlor probable cause for the stop and/or

 detention of plaintiff.

                      AS AND FOR A NINTI{ AFFIRMATIVE D4FENSE:

         40.     Punitive damages are not recoverable against the City of New         York.   Punitive

 damages cannot be recovered against any other defendants, and,     if   available, the amount of such

 damages shall be limited by applicable state and federal law, including due process and other

provisions of law.




                                                 -6-
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 7 of 8 PageID #: 35




                    AS AND FOR A TENTH AFFIRMATIVE DEFENSE:

        4I.     Lieutenant Cain has not violated any clearly established constitutional or statutory

 right of which a reasonable person would have known and, therefore, is protected by qualified

 immunity.

                 AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE:

        42.     To the extent any force was used, such force was reasonable, justified, and

 necessary.

                  AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE:

         43.    Plaintiff has failed to mitigate his alleged damages.

                AS AND FOR A THIRTE                      AF'F'IRMATIVE DEFENSE       :


        44.     Plaintiff has failed to state a claim under Monell v. Dep't of Soc. Serv.,436 U.S.

 658 (1e78).

        WHEREFORE' defendants City of New York and Lieutenant Kevin Cain request

 judgment dismissing the complaint in its entirety, together with the costs and disbursements of

 this action and such other and further relief as the Court may deem just and proper.


 Dated: New York, New York                     ZACHARY W. CARTER
         January 18,2019                       Corporation Counsel of the City of New York
                                               Attorneyfor Defendants City of New York and Cain
                                               100 Church Street, 3rd Floor
                                               New York, New York 10007
                                               (2t2) 3s6-3s21


                                               By:

                                                         Allyson N. Brown
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division




                                                -7   -
Case 1:18-cv-04260-AMD-JO Document 10 Filed 01/18/19 Page 8 of 8 PageID #: 36




 cc:   BY ECF
       James Thomas
       Thomas & Spikes, Esqs.
       111 Court Street, Suite 2R
       Brooklyn, New York lI20l
       (718) 8s2-18ee




                                     -8-
